DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements filed May 12, 2020 and October 13, 2020 have been placed in the application file and the information referred to therein has been considered as to the merits.
With respect to foreign language references with no translation of the document: “If no translation is submitted, the examiner will consider the information in view of the concise explanation and insofar as it is understood on its face, e.g., drawings, chemical formulas, English language abstracts, in the same manner that non-English language information in Office search files is considered by examiner in conducting searches.” See MPEP §609.04(a)(II) (D) and 37 CFR 1.98(a)(3)(ii). 
Drawings
The drawings received March 16, 2020 are acceptable for examination purposes.
Specification
The specification received March 16, 2020 has been reviewed for examination purposes.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-4 are unclear, as the preamble of the claim is specific in that the claims are to a battery holder but the body of the claims recite a significant number of battery holder, battery and power supply unit storage limitations therein with respect to the structure and function claimed therein.  Claim 1 reciting battery limitations at lines 2-4, 6-8, and 9-17 and reciting battery holder/battery combined features therein.  Claim 2 likewise recites an array of additional battery and surveying instrument features therein only (mounting of the battery and insertion and contact connection of the battery holder/battery combination to the surveying instrument) which would appear to suggest the claim seeks the combination (battery holder/battery/surveying instrument).  However, the claimed preamble, only to a battery holder, is in disagreement with the scope of the body of the claims.  Claim 3 similarly recites an array of additional battery holder features and power supply unit storage features.  It is unclear whether the claims are written to limit to battery holder or the battery holder in combination with the battery and power supply unit storage/surveying instrument and it is unclear as to what features the claims intend to give weight to given the confusing manner in which claims 1-4 are presented (battery holder alone as recited in the preamble or battery holder and battery as recited in the body of the claims with sufficient specificity).  Clarification is respectfully requested.
Regarding claim 1, the phrase "like a" (line 7) renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Applicant is advised to remove the phrase “like a” from claim 1.  Claims 2-4 do not remedy the deficiency of claim 1 and are rejected for the same reasons.
Claim 1 recites the limitation "said power supply unit storage side" in lines 15-16.  There is insufficient antecedent basis for this limitation in the claim. The language may be better presented as “of said power supply unit storage”.  Claims 2-4 do not remedy the deficiency of claim 1 and are rejected for the same reasons.
Claim 3 recites the limitation "said lock pins" in lines 7 and 10.  There is insufficient antecedent basis for this limitation in the claim.  The claim should be amended to delete the term “said” prior to “lock pins”.
Allowable Subject Matter
Due to the ambiguity regarding claims 1-4 above, no clear statement of patentability can be determined at this point in prosecution.  It may appear that the battery holder/battery and locking pieces in combination define a novel structure.  Notably, the claim language to “battery case comprises locking pieces which are formed like a cantilever at positions corresponding to said attachment grooves on both side surfaces respectively, wherein, by fitting said battery in said battery case, said locking pieces engage with said attachment grooves through an elastic displacement, and said locking pieces hold said battery in said battery case, and wherein, by inserting said battery holder into a power supply unit storage of said surveying instrument, said locking pieces abut on a member on said power supply unit storage side, and the elastic displacement of said locking pieces is restrained.”  However the manner in which claims 1-4 are written (battery holder preamble, but claim body language which appears to rely on the battery holder/battery and power supply unit storage) are not particularly clear in the current format.  Clarification is respectfully requested prior to any clear agreement on patentability.
It is further noted that the foreign Office Communications cite various X reference citations therein however it is unclear as to whether these references are X references.  While the Examiner agrees with the lack of clarity regarding the claims, it would appear that the application of JP 2006-216462A and EP 2605308A1 appears to be unduly broad with respect to the claims and function/structure interpretation taken by these Communications.  When read in light of the disclosure, the structure/functionality of the claims appears to be understandable.  Therefore, the “elastic slide plate 30” of JP 2006-216462A is not held to define a structure which meets the elastic displacement of the locking pieces of claim 1. This reference further does not appear to teach of a structure where the cantilevered locking pieces of the battery holder are designed to be able to abut on a member on said power supply unit storage side when the battery holder (not the battery, but the battery holder having the locking pieces) is inserted into the power supply unit storage of a load device (surveying instrument).  Similarly, EP 2605308 does not appear to teach of the battery holder for similar reasons above.  There is no elastic displacement of the holders 106 of EP 2605308.  This reference further does not appear to teach of a structure where the cantilevered locking pieces of the battery holder are designed to be able to abut on a member on said power supply unit storage side when the battery holder (not the battery, but the battery holder having the locking pieces) is inserted into the power supply unit storage of a load device (surveying instrument).  U.S. Patent Application No. 2019/0025883 appears to be an X reference citation to a distinct claims set in a related application (EP 20165584, which corresponds to U.S. patent application serial no. 16/819,609).  U.S. Patent Application No. 2019/0025883 is applied to a distinctly claimed invention in the related application noted above and does not teach of the claimed holder (having a flange part and battery case), locking pieces engaging via elastic displacement and arranged in a manner to meet the functionality therein with respect to both the battery and power supply unit storage of a load device (surveying instrument).
JP 62-002452A discloses a battery holder having a flange portion 3 and a batter case region for holding a battery 4 therein.  However locking pieces of the holder are distinct from the claimed locking pieces.  JP 2008-257944A discloses a battery holder having a flange portion 32 and a batter case region for holding a battery 3 therein.  However locking pieces of the holder are distinct from the claimed locking pieces and do not appear able to define locking pieces which can engage with the battery through elastic displacement and do not appear to abut on a member on said power supply unit storage side to restrain elastic displacement of the locking pieces.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent No. 6,530,804 discloses a battery holder having elastic locking pieces 23.   U.S. Patent No. 5,280,273 discloses a battery holder having a flange and battery case inserted into an electronic device.  The locking ends of the case are not designed to meet the interaction of claim 1 between the case, battery and power supply unit storage.  U.S. Patent No. 5,626,979 discloses inserting a parallelepiped battery and holder within which the battery is inserted without locking pieces as defined in the claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283.  The examiner can normally be reached on Mon-Thurs 7am to 530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GREGG CANTELMO/Primary Examiner, Art Unit 1725